ORDER SETTING EXECUTION DATE

John Walter Castro, Sr., Petitioner, was convicted of First Degree Murder and sentenced to death in Kay County District Court, Case No. CRF-83-130. This Court affirmed judgement and sentence, and denied post-conviction relief. See, Castro v. State, 745 P.2d 394 (Okl.Cr.1987), reh’g denied 749 P.2d 1146 (Okl.Cr.1987), cert. denied, Castro v. Oklahoma 485 U.S. 971, 108 S.Ct. 1248, 99 L.Ed.2d 446 (1988); Castro v. State, 814 P.2d 158 (Okl.Cr.1991), cert. denied, Castro v. Oklahoma, — U.S. -, 112 S.Ct. 947, 117 L.Ed.2d 116 (1992). By companion Order handed down this date, 871 P.2d 433 Petitioner’s second application for post-conviction relief is DENIED. Petitioner has exhausted his State remedies.
Therefore, pursuant to 22 O.S.Supp.1992, § 1001.1, the execution date of John Walter Castro, Sr. shall be set for the 9th day of May, 1994.
IT IS SO ORDERED.
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Presiding Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Vice Presiding Judge
*437/s/ James F. Lane JAMES F. LANE, Judge
/s/ Charles S. Chapel CHARLES S. CHAPEL, Judge
/s/ Reta M. Strubhar RETA M. STRUBHAR, Judge